an action inter alia on a contract, plaintiff Great Lakes Dredge & Dock Company appeals from so much of an order of the Supreme Court, Kings County, dated August 19, 1976, as (1) denied its motion for partial summary judgment, (2) granted the cross motion of defendant Dyer for leave to serve an amended answer and (3) set the action down for trial on a date certain. Appeal dismissed, without costs or disbursements. It was conceded on the submission of this appeal that the issues in this case have proceeded to trial but remain undecided and a verdict is presently pending. Latham, Acting P. J., Margett, Titone and Mollen, JJ., concur.